 Case 1:21-cv-00164-LPS Document 19 Filed 06/02/21 Page 1 of 1 PageID #: 315




                                          June 2, 2021

VIA E-FILING
The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3556


       RE:     Datacloud Technologies, LLC v. Squarespace, Inc.
               C.A. No. 21-cv-164-LPS
               Hangers Solutions, LLC v. Squarespace, Inc.
               C.A. No. 21-cv-774-UNA


Dear Chief Judge Stark:

        We represent the defendant, Squarespace, Inc. (“Squarespace”), in the above cases in
which the plaintiffs are represented by the same counsel. We write to notify the Court that we
believe the Hanger Solutions action (C.A. No. 21-cv-774-UNA) should have been marked
related to the DataCloud action (C.A. No. 21-cv-164-LPS) pursuant to D. Del. LR 3.1(b) given
(1) the same Squarespace computer systems are at issue in both cases (see Del. LR 3.1(b)(1);
DataCloud D.I. 1 at ¶¶ 19-41; Hanger Solutions D.I. 1 at ¶¶ 18-53); (2) plaintiffs DataCloud and
Hanger Solutions are both subsidiaries of Brainbox Innovations, LLC (see Del. LR 3.1(b)(2);
DataCloud D.I. 4; Hanger Solutions D.I. 4); and (3) Squarespace will be raising invalidity
defenses in both cases that are in some respects identical and are preferably decided by a single
judge. (See Del. LR 3.1(b)(4); DataCloud D.I. 16-17)

          We are available at the Court’s convenience should Your Honor have any questions.


                                                    Respectfully submitted,

                                                    /s/ Brian E. Farnan

                                                    Brian E. Farnan

cc:    Counsel of Record (via E-File)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
